Citation Nr: 0843134	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
condition.

2.  Entitlement to service connection for residuals of 
malaria, to include loss of smell and taste.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a gastrointestinal 
condition, residuals of malaria, residuals of a bullet wound 
to the back and a shell fragment wound to the left lower 
shin.  The veteran submitted a notice of disagreement with 
the aforementioned issues in November 2007 and perfected his 
appeal in April 2008.

Subsequently, service connection was granted for the claims 
of entitlement to service connection for residuals of a 
bullet wound to the back and a shell fragment wound to the 
left lower shin by a September 2008 rating decision.  In view 
of the foregoing, these issues have been resolved and are not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his April 2008 substantive appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from a gastrointestinal 
condition that is the result of a disease or injury in 
service.

2.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from residuals of malaria, 
to include the loss of the senses of smell and taste, which 
are the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  A gastrointestinal condition was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Malaria, to include the claimed residuals of loss of 
senses of smell and taste, was not incurred in or aggravated 
by active duty service, nor may it be presumed to be related 
thereto.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  
Despite this change in the regulation, the November 2006 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The November 2006 
letter also informed the veteran of how VA determines the 
appropriate disability ratings or effective dates to be 
assigned when claims are granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claims, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  In particular, the RO has obtained 
the private physician opinions, VA treatment records and all 
available service records.  The Board notes that while the 
veteran indicated he received treatment from private 
physicians in 1946 and in the 1960s, he stated that these 
physicians were deceased and their records unavailable.

The veteran's service treatment records, with the exception 
of Army daily sick reports dated October 23, 1944 and 
November 25, 1944, are not associated with the claims file.  
The veteran was advised in the November 2006 VCAA letter that 
his service treatment records were not available and may have 
been destroyed in a fire on July 12, 1973 at the National 
Personnel Records center (NPRC).

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on VA's 
responsibility to obtain a veteran's service treatment 
records.  The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the veteran's service treatment records.  The RO first 
submitted a request to the NPRC in October 2006, asking for 
all available military medical records, dental records and 
sick/morning reports for the veteran.  The aforementioned 
Army daily sick reports were sent by the NPRC.  There is no 
indication that the service medical records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the veteran's claim of entitlement to service 
connection for a gastrointestinal condition, the Board 
concludes an examination is not needed because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Regarding the veteran's claim of entitlement to service 
connection for residuals of malaria, he veteran was afforded 
a VA medical examination in May 2008 to obtain an opinion as 
to whether his claimed residuals of malaria could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from a 
gastrointestinal condition and residuals of malaria that are 
the result of his time in active duty service.  The Board 
finds that the preponderance of the evidence is against the 
claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain tropical diseases, such as 
malaria, become manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence establishes that the veteran currently 
does not have the ability to taste or smell.  See VA 
infectious, immune and nutritional disabilities examination 
report, May 28, 2008.  It is further established that the 
veteran has been diagnosed with diverticulosis.  See private 
treatment records, David P. Romeo, M.D., April 20, 1998 
through June 11, 1998.  Thus, the Board concedes that the 
veteran suffers from current disabilities.  See Hickson, 
supra.

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . .  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).  Military separation papers and personnel record show 
that the veteran served as a warehouseman.  He was the 
foreman of a crew that stocked and stored military supplies 
and equipment in warehouses, supervised the loading and 
unloading of trucks and freight cars, and was responsible for 
tallies of materials and for labor output of crew.  Army 
daily sick reports dated on October 23, 1944 and November 25, 
1944 were also of record, though they did not indicate what 
the veteran was treated for.  While the veteran did not have 
a combat military occupational specialty, he did report that 
his service-connected bullet wounds of the back and shin 
arose in a combat situation, and VA determined that there was 
no reason to discount his testimony.  Thus, element (2) of 
Hickson is satisfied.

Regarding the veteran's claim of entitlement to service 
connection for residuals of malaria, the veteran has stated 
that he received medical treatment for malaria within one 
month of his discharge from active duty service.  It was 
after this illness that the veteran alleges he lost his sense 
of smell and taste.  The veteran further stated that he was 
treated in the 1960s for "pullets of the nose", at which 
time he was told that the membranes on his tongue were 
"burned off from the fever of malaria."  See VA examination 
report, May 28, 2008.  Unfortunately, as explained by the 
veteran himself, these medical records are unavailable, as 
the veteran's physicians are deceased.  As such, the veteran 
is not presumed to have suffered from malaria within one year 
of discharge from service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest documented complaints 
of loss of taste and smell and gastrointestinal problems, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claims that the 
veteran had an injury in service which resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing loss of taste and smell 
and/or gastrointestinal complaints, symptoms, or findings for 
over 50 years between the period of active duty and the 
medical reports dated in 1998 and 2007 is itself evidence 
which tends to show that the claimed residuals of malaria and 
gastrointestinal disorder did not have their onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

The first record of treatment for a gastrointestinal 
condition was in 1998 when the veteran complained of 
abdominal discomfort.  See private treatment records, Jeffrey 
M. Leisring, M.D., March 17, 1998.  Colonoscopy findings 
indicated mild diverticulosis and were otherwise normal.  See 
private treatment records, David P. Romeo, M.D., April 20, 
1998 through June 11, 1998.  In July 2002, the veteran was 
seen with complaints of abdominal pain, swelling, bloating 
and cramping.  He specifically denied a history of 
gastrointestinal disease.  The veteran was diagnosed with 
pancreatitis, confirmed by abdominal computed tomography (CT) 
scan.  See private treatment records, Miami Valley Hospital, 
July 16, 2002; abdominal CT scan, July 23, 2002.  However, in 
November 2002, Dr. Leisring noted that the veteran's 
pancreatitis had completely resolved.  See private treatment 
record, Jeffrey M. Leisring, M.D., November 11, 2002.

September 2003 treatment records from Dr. Romeo noted a 
history of pancreatitis but indicated the veteran had no 
current complaints of gastrointestinal problems.  See private 
treatment records, David P. Romeo, September 23, 2003.  In 
October 2003, a colonoscopy indicated diverticulosis but was 
otherwise normal.  See private treatment records, 
colonoscopy, October 8, 2003.  VA Medical Center (VAMC) 
gastroenterology treatment records in February 2006, showed 
abnormal liver function tests in 2005 with a history of 
pancreatitis in 2002.  The veteran had no complaints of 
abdominal pain, dyspepsia or alternating bowel habits.  2006 
liver function tests were normal and in April 2006, CT scan 
results of the veteran's abdomen were unremarkable.  See VAMC 
treatment records, 2005 through 2006.  The remaining VA 
treatment records were negative for any complaints of or 
treatment for a gastrointestinal condition.  None of the 
medical records submitted by the veteran provided a positive 
medical nexus between service and a gastrointestinal 
condition.

The only medical evidence addressing the veteran's loss of 
taste and smell was documented in the May 2008 VA examination 
report.

The only evidence of record in support of the veteran's 
claims is his own lay statements.  The Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service, post-service treatment records (indicating 
only a history of malaria over 60 years after service and 
diagnosing the veteran with diverticulosis in 1998), and the 
negative VA medical opinion cited below.

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the May 2008 VA examination report to be the most persuasive.  
While the Board acknowledges the August 2007 VAMC treatment 
record that indicated the veteran suffered from malaria in 
1946 while in service, it is clear that the examiner was 
merely repeating history provided by the veteran.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence, as is the 
case here.

The May 2008 VA examination report recounted the veteran's 
allegations specified above.  The veteran also indicated that 
he had never suffered from a stroke, although he did have an 
injury to the right facial nerve in 1995 and has been treated 
for hemifacial spasm with Klonopin since that time.  He had 
no history of other head injury, no sinus surgery, no 
seizures and no heart disease.  During the examination, the 
veteran was offered three objects to smell with his eyes 
closed [coffee, alcohol and peppermint].  He was unable to 
identify any of those substances.  The sense of taste was 
tested by rolling substances onto the tongue with a cotton 
tip applicator.  The veteran was not able to identify sweet, 
salty, sour or bitter.  He was able to identify granules on 
his tongue by texture.  The remainder of the cranial nerve 
examination was unremarkable.  The examiner opined that it is 
unlikely the veteran's loss of taste and smell are secondary 
to malaria.  See VA examination report, May 28, 2008.

Although the veteran has established that he currently 
suffers from loss of taste and smell and diverticulosis, the 
evidence of record does not support a finding that these 
conditions are the result of his time in service and/or 
malaria.  The veteran's claims fail on element (3) of 
Hickson.  The claims file is completely negative for any 
medical nexus opinions that connect the veteran's currently 
claimed disabilities to his time in service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for a gastrointestinal 
condition is denied.

Entitlement to service connection for residuals of malaria, 
to include loss of senses of smell and taste, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


